       Case 7:20-cv-00238-HL-TQL Document 43 Filed 07/26/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

 RICHARD MORRISON,                                 *

                      Plaintiff,                   *
 v.                                                    Case No. 7:20-CV-238(HL)
                                                   *
 CCA CORR-CIVIL, ET AL.,
                                                   *
                   Defendants.
 ___________________________________               *


                                      JUDGMENT

      Pursuant to this Court’s Order dated July 26, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 26th day of July, 2021.

                                          David W. Bunt, Clerk


                                          s/ Robin L. Walsh, Deputy Clerk
